Honorable Hamp Atkinson Chairman House Public Education Committee Texas House of Representatives P. O. Box 2910 Austin, Texas 78769
Re: Whether school board of trustees may organize at times other than that provided in section 23.19 of the Education Code
Dear Representative Atkinson:
You have asked whether an independent school district board of trustees may organize at any time other than that specified in section 23.19 of the Texas Education Code. Section 23.19 provides in pertinent part:
  (d) At the first meeting after each election and qualification of trustees, the members shall organize by selecting [a board president, secretary, treasurer, an assessor and collector of taxes, and] such other officers and committees as the board may deem necessary.
Independent school districts may conduct an election for school trustees on one of the four dates specified in article 2.01b of the Texas Election Code. Under section 23.19 of the Education Code, the trustees `shall organize' at the first meeting following each election and the qualification of trustees. This section neither states nor implies, however, that the trustees may not organize at any other time, and in our opinion such a prohibition should not be read into it. There may be times during the school year in which the board may need to reorganize — for example, when one or more of the officers of the board resigns and new officers must be chosen — and we do not believe the legislature intended that such a reorganization would not then be authorized. We therefore answer your question in the affirmative.
 SUMMARY
An independent school district board of trustees may organize at some time other than that specified in section 23.19 of the Texas Education Code.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by Jon Bible Assistant Attorney General